 QUALITY MILLWORK CORPQualityMillwork Corp.and its alter ego QualityDoor Co.andFrancisco LopezandLocal 485,InternationalUnion of Electronic,Electrical,Technical,Salaried-andMachineWorkers,AFL-CIO. Cases 2-CA-20312 and 2-CA-20312-2APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR- RELATIONS BOARDAn Agency of the United States Government25 September 1985.DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 7 May 1985 Administrative Law. Judge JoelP.Biblowitz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order - of the administrative lawjudge as modified below and orders that the Re-spondent, Quality Millwork Corp. and its alter egoQuality Door Co., Bronx, New York, its officers,agents, successors, and assigns, shall take the.actionset forth in the Order as modified.1. Insert the following as paragraph 2(c)- and re-letter-the subsequent paragraphs."(c) Expunge from Lopez' personnel records andallother files any reference to his discharge andnotify him, in writing,, that this has been done, andthat evidence of his unlawful discharge will not beused as a basis for future personnel action againsthim."2.Substitute the attached notice for that of theadministrative law judge.'The General Counsel alleged, inter alia, that the Respondent violatedSec 8(a)(1) of the Act by telling its employees to provide inaccurate in-formation to the Board and the Union The judge dismissed the allega-tion,and the General Counsel filed an exceptionWhile we agree withthe fudge's conclusion, we do so solely because the credited record testi-mony is insufficient to support the allegationzWe shall modify the recommended Order to require that the Re-spondent expunge from its files any reference to Lopez' unlawful dis-charge and notify him, in wnting,that it has done so and that evidenceof the unlawful discharge will no be used a a basis for future personnelactions against him SeeSterling Sugars,261 NLRB 472 (1982)591WE WILL NOT threaten our employees with dis-charge for assisting a union in organizing our em-ployees.WE WILL NOT inform our employees that theydo not have to honor a National Labor RelationsBoard subpoena that was properly served on them.WE WILL NOT discharge or otherwise discrimi-nate against our employees for appearing at anoffice of the National Labor Relations Board totestify.WE WILL NOT in any like or related mannerinterfere with, restrain; or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.-WE WILL offer Francisco Lopez immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify Lopez that we have removedfrom our files any reference to his unlawful dis-charge and that the discharge will not be usedagainst him in any way.QUALITYMILLWORK CORP. AND ITSALTER EGO QUALITYDOOR CO.Judy M. Sandler, Esq,for the General Counsel.Allen J. Kozupsky, Esq. (Weiss & Kozupsky),for the Re-spondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me in New York, New York, on10, 11, and 13, December 19841 and 28 February 1985.The complaint and notice of hearing issued on 16' Mayand was based on an unfair labor practice charge filed byFrancisco Lopez on 4 April and an unfair labor practicecharge filed by Local 485,InternationalUnion of Elec-tronic,Electrical,Technical,SalariedandMachineWorkers, AFL-CIO (the Union), on 9 April. The com-plaint allegesthatQualityMillwork Corp. (RespondentMillwork) and Quality Door Co. (Respondent Door)iUnless indicated otherwise,alldates referred'to herein are for theyear 1984276 NLRB No. 69 592DECISIONS OF NATIONAL- LABOR RELATIONS BOARD(collectively referred to as Respondents) are alter egosand a single employer within the meaning of the Act andthat they threatened their employees with discharge ifthey engaged in activities on behalf of the Union, toldtheir employees to supply inaccurate information regard-ing their addresses and job functions to the Board andtheUnion, advised its employees not to comply withBoard subpoenas, and discharged Lopez due to his unionor other protected, concerted activities, and because hetestified at a prior unfair labor practice hearing. All thisactivity is alleged to have violated Section 8(a)(1), (3),and (4) of the Act.On the entire record, including my observation of -thedemeanor of the witnesses, and after consideration of-thebrief filed by the parties, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondents -are New York corporations with theirprincipal office and place- of business located at 425Devoe Avenue, Bronx. New York (the facility), wherethey are engaged in the manufacture and wholesale dis-tribution of fibre doors for the construction industry. Re-spondent admitted that, for the purpose of this case, Re-spondent Millwork and Respondent Door are alter egos.Annually, Respondents purchase and receive at their fa-cility goods and materials valued in excess of $50,000 di-rectly from places outside the State of New York. Re-spondents admit, and I find, that Respondents are en-(6), and (7) of the Act.II.LABOR ORGANIZATION STATUSRespondents admit, and I find, that the Union is alabororganizationwithin themeaningof Section 2(5) ofthe Act.-Iii.BACKGROUND,FACTS, AND ANALYSISOn 22 March an unfair labor practice hearing in Case2-CA-19976 alleging that Respondents violated Section8(a)(1), (3), and (5) of the Act commenced. There werefive alleged discriminatees; Lopez was not one of them.The Union was the charging party The hearing contin-ued on 23, 26, and 27 March; on that date the hearingwas adjourned to permit settlement discussions, and on28,March `the parties entered into a formal settlementstipulation settling the caseOnly two witnesses testified at the instant hearing;Lopez testified regarding the allegations contained in, thecomplaint while Anthony Guarino, Respondent's presi-dent and owner, testified solely regarding the sufficiencyof the subpoened documents. Therefore, when not statedotherwise, all the evidence set forth below is based onLopez' testimony.'Lopez' cousin informed him that she had spoken toGuarino who told her that he needed an additional em-ployee, and if she knew of anyone, she should bring himto the facility. On 13 Janauryz he arrived at the facilityabout 7 or 8 a.m. At that time-he met with Guarino whotold him that the job paid $4 an hour, that he had recent-ly fired his employees for trying 'to bring in a union, andif he tried to bring in a union he would be fired; Lopezdid not respond, Guarino showed him around the facilityand he began working for Respondent on that day.About 24 March, Guarino called to Lopez and twoother employees,Manuel and Joseph (last name un-known) and handed them each a small piece of paper;the top right-hand corner already had the date writtenin3 (although Lopez could not remember what that datewas) and on the left side from top to bottom were placesfrom their social security number, name, and address.Guarino told them in English and Spanish to fill in theirsocial security number and print their name (which theyeach did), they returned the papers to Guarino and heput an incorrect address on the paper for each of them.4Lopez asked what the papers- were for, "and he told mesomething to do with the union." Lopez then testifiedthat he did not recall anything else that Guarino said.The General Counsel then asked:Q.Did - he say anything about people for theunion?A. Yes.SQ.What did he say?A. He said so they won't get in contact with us.So they won't get in contact with us by giving afake address.-Q.Did he say anything about-Do you recallMr. Guarino saying about the work that you do?'Counsel for Respondent objected to this question asleading; the objection was overruled. Lopez answered..He told us if we ever see someone outside sayingthey're from theunion totell them that we workupstairs doing cleaning,paintingand some roof . . .not to tell them we work in the factory making thedoors.On the evening of 26 March, Lopez and other of Re-spondent's employees appeared at the Board's RegionalOffice to speak with the Board agents and give affidavitsin support of the hearing then occurring. Lopez' testimo-ny on this subject is confusing because of his conflictingtestimony regarding the purpose of this visit. It is clear2Lopez' affidavit states that the firsttimehe met Guanno was 27 Jan-uary,while he testified it was 13 January He testified that when he gavethe affidavit he could not recall the precise date However, prior to thisheanng he located a "paper" which showed that the-first day for whichGuarino paid him was 13 January a Friday,3 Initially he was asked,Q Did it have a date9-A Yeah, you had to put the dateQ A place for the date?-A YesQ Did you put in the date?A Yes4Lopez' affidavit to the Board states that Guarino told them to writein anincorrect address, it does not state that Guanno wrote the incorrectaddress In addition, he initially testified that Guanno "told us to put ourSocial Security and a fake address on a piece of paper " QUALITY MILLWORK CORP593that he first spoke to the Board agent trying that caseabout 7 p.m, he asked Lopez questions regarding the dif-ference, if any, between Respondent Millwork and- Re-spondentDoor. Lopez then gave an affidavit to theBoard and was given a subpoena to appear at the hearingthe following day at_ 3 o'clock. However, as to the pur-pose of visiting the Board's Regional Office, he testifiedthat because Guarino was overworking them,, and notgiving them promised raises, "Everybody was thinkingabout it and then we said let's go to the union, put aunion in the place. That way we have benefits." Re-spondents' foreman, Vesente Santos, told the employees"that down here [at the Board's Regional Office] wecould get a union." Santos made a telephone call in frontof the employees, and when he concluded the call hetold the employees to report to the Board's RegionalOfficer"He said if we want a union, to go down there toMr. Gay [counsel for General Counsel in that matter]and testify for all 'we know about the company. He toldus that's the only way we could go down here and get aunion." This conversation took place, a few days prior to26 March. Later, Lopez again testified, "We came hereto join a union, all of us. Everybody agreed with it, so.we all came here." Santos made the telephone call re-ferrred to, supra, "to let us notify that we wanted tomake some statements." As to what kind of statements,he'testified: "The ones I wrote on the affidavits." Whenhe appeared at the Board office that evening he wasn'taware that a Board trial was taking place. "I. was justgoing to do the affidavits "5 He first learned of the trialwhile at the Board's office when Mr. Gay told him thatthere was at trial and asked if he would be a witness, andhe agreed.On the following morning, when Lopez arrived atwork, he told Santos that he would have to take off partof that day because he had been given, a subpoena by theBoard to testify at the trial. Later that morning, about 10o'clock, Guarino called all the employees together in therear of the facility. He said that he understood that theyhad all been subpoened by the Board and he asked forone of the subpoenas. Manuel gave him the subpoena hehad received. Guarino said that he would call his lawyerto see if they had to appear. Shortly thereafter, .Guarinocame from his office' and told the employees that theydid not have to appear as stated in the subpoena.About 11 o'clock that morning Guarino called Lopez,to where he was and asked him-why he had not told himabout the subpoena; Lopez told him that he had only re-ceived it the previous. evening. Guarino told him that he'wanted to talk to him about the subpoena and he wouldpay for his lunch. Lopez did not answer him, nor did hemeet Guarino for lunch; rather, he went to the Board'sRegionalOffice,arrivingabout 2:40; as he walkedthrough the hall prior to entering the office he passedGuarino.and his attorneys. As he passed them, he sawGuarino point to. him and say to the attorneys: "That'sFrank." He went into the waiting room and observed5NLRB's.office fortrialpreparation since we were all to be witnesses inan unfairlabor practice trial involving Quality " He had originally testi-fied that he took a train to theBoard'soffice"all the employees of Quality Millwork," although heonly named four. They sat there for about an hour, atwhich time Gay told them that they could leave becausethe case had been settled.Lopez reported for workas usualon Wednesday andThursday 28 and 29 March; on 30 March he reported forwork an hour early, at 7 a.m., as directed by Guarino.About 9 o'clock that morning he saw. a new person talk-ing to Guarino at the facility; he overheard Guarino tellhim that the pay_ was $4 an hour and that if he broughtin a Union he would be fired. During that day, he ob-served the new employee performing the. same work thathe performed. At 5 p.m. that day Guarino handed theemployees their paychecks; Lopez was the last to receivehis check. Guarino told Lopez that he did not need himanymore since work was slow, and that he should notcome in on Monday. Lopez asked him why Guarinohired somebody else if work were slow; Guarino did notanswer At the time there was eight production employ-ees employed by Respondent in addition to Santos. OnlyGuarino,- Santos, and occasionally Pedro Gomez andMiguel Gomez performed cutting work; the rest per-formed general work at the facility as did he. In additionto the employee hired that morning, another employeehad been hired the prior week. Lopez 'testified that workwas busy at the time; in- addition to the hour of overtimeworked on March 30, he had been' working 4 hoursovertime on Saturday. He never received any disciplineor warnings while employed by Respondent.Lopez never joined the Union and never told Guarinothat he wanted. to join the Union. After January 13,Guarino never spoke to him about the Union. Lopez was.theonly employee terminated on March 30; he wasnever offered reinstatement by Respondent 'I.As =stated, supra, only Lopez testified regarding thesubstantive aspects of this matter; Guarino testified solelyregarding the sufficiency of the subpoened documentsturned over by Respondent. In that regard he testified'that every Friday he or his secretary (if he is'too busy)calls his accountant to inform him of the hourly rate andthe number of hours worked by each employee; and thenhe do [sic] everything, all deductions and everything andImake the check and give it to the man. During theweek,'Guarino keeps track of the employees' hours; on'Friday, after giving this information to his accountant,,he tears up this paper and has no further record of thenumber of hours worked by his employees. The canceledpayroll checks contain a dollar amount, but do not listthe number of hours worked.-InWright Line,251 NLRB 1083 (1980), the Board setforth the rule it- will henceforth' apply in discriminationcase`s' such as the instant matter: "First, we shall requirethat the General''Counsel makea prima facieshowingsufficient to support the inference that protected conductwas' a `motivating factor' in the employer's decision.Once this is established, the burden will shift to the em-ployer to demonstrate that the same Faction would havetaken place even in the absence of the protected con-duct.".dependent solely on the testimony of Lopez, which is 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDuncontradicted. However, the mere fact that certain tes-timony was uncontradicted does not necessarily dictatethat it be credited. InAero Corp.,237 NLRB 455 (1978),the Bord affirmed an administrative law judge's refusalto credit uncontradicted testimony where it was "indefi-nite and uncertain." InOperativePlasterersLocal 394(Burnham Bros.),207NLRB 147 (1973), the Boardstated:A trier of fact need'-not accept 'uncontradictedtestimony' as. true if it contains improbabilities or ifthere are reasonable grounds for concluding that itis false. It- is well settled that a witness' testimonymay be contradicted by circumstances as well as bystatements and that demeanor may be considered insuch circumstances.-InNLRB v. Ray Smith Transport Co.,193 F.2d 142 at146 (5th Cir. 1951), the court stated- "Although the cir-cumstances-may support the inference of a fact, if it is.shown by direct, unimpeached, uncontradicted, and rea-sonable testimony which is consistent with the circum-stancesthat the fact does not exist, no lawful finding canbe made of its existence." -In -NLRB v. Operating Engi-neersLocal 138,293 F.2d 187 at 192 (2d Cir. 1961), thecourt stated that "a finding based solely on the trier's dis-belief of uncontradicted evidence is not necessarily in-valid" See alsoTeamsters Local 959 (Northland Mainte-nance),248 NLRB 693 (1980).It is therefore necessary.to examine -Lopez' testimonyto determine whether. it was sufficiently indefinite or un-certain or contains sufficient improbabilities so that forthese.-reasons (or-;by reason of demeanor) it should bediscredited (in whole or in part) even though uncontra-dicted. There clearly are conflicts in the Lopez' testimo-ny regarding some of the events in question; he satisfac-torily explained the conflict between his testimony thathe was hired on 13 January and his affidavit, whichgives this date as 27 January. His testimony regardingthe 24 March incident,was also confused on a number ofpoints; however, ;considering the circumstances, and thesmall period of time that he had to observe the paper in-volved, I do not'' attach much significance to that. Theprincipal conflict and confusion in Lopez' testimony is inregard to the purpose of his visit to the Board's RegionalOffice on 26 March, although there was no conflict .orconfusion regarding what occurred on that evening orthe following day, Lopez appeared to be, totally confusedas to whether he-was there to "get a .union," to give anaffidavit, or to be prepared to testify at the hearing thefollowing day. However, it must be remembered .thatLopez was a workingman obviously uneducated in eventhe basics of labor law; only a- few days earlier he andthe other employees discussed joining a union-and it isnot unnatural, considering,the circumstances,that,'hewould confuse that discussion 'with his subsequent trip tothe Board'sRegionalOfficeIn addition, 'as the testimo-ny was principally for background purposes, 'and is notcrucial to the. General Counsel's case,itwould appearthat it is not a subject that Lopez would intentionallyfabricate;rather,.it ismore reasonable to assume that hewas simply confused...,I therefore find that although Lopez' testimony was, attimes, confused, it was not so improbable, indefinite, oruncertain as to be discredited, as it was uncontradicted.This finding is strengthened by my observation of Guar-ino'on the witness stand; if I had to find one word thatbest described his demeanor, it would be "cocky " Hisappearance and testimony left me with the impressionthat he regarded this hearing as simply a slight inconven-ience for him, to be taken lightly. His testimony regard-ing the lack of documentation of his employees and theirhours worked was incredible. My observation of him,and acareful reading of his testimony, convinces me fur-ther that he made the statements that Lopez attributes tohimIthereforefind - thatRespondent violated Section8(a)(1) of the Act when Guarino told Lopez on 13 Janu-ary, and the employee he hired on 30 March that theywould be fired if they attempted to "bring a union" intoRespondent's facility. It is next alleged that "on or about24 March 1984, Respondent, through Guarino, told itsemployees to 'provide inaccurate information to the-Union and the' Board by supplying incorrect home ad-dress and by mistating their job function." The 8(a)(1)conclusionary paragraph of the complaint alleges thatthisconstituted interference, . restraint,and coercionwithin the meaning of Section 8(a)(1) of the Act. TheGeneral Counsel, in her brief, cites no cases, nor doesshe provide any guidance, to establish that these actionsconstitute a violation of the Act.'Although under differ-ent circumstancesGuarino's actionsmight constitutevalid objectioris' to an election, that is not the case here. Ishall therefore dismiss this allegation.On 27 March Guarino told his employees that he hadspoken to his attorney and they did not have to appearat the hearing as stated in the subpoenas they received.The Boa-rd addressed thisissueinBlock-Southland Sports-wear,170 NLRB 936 at 973 (1968), where it citedWinn-Dixie Stores,128 NLRB 574, 579 (1960), which statedWe cannot view the statement that one mayignore a Board subpena if he so wishes to be an ac--curate statement of the law. The Act and-the Rulesand Regulations of the Board provide clearly that a*person served with a subpena is required to 'appearand give testimony pursuant to such subpena. Sec-tion 11(1) of the Act empowers the Board or itsagent to-issue subpenas "requiring the attendanceand testimony of a witness." The Respondentargues that a person is undertno obligation to honor-'a* subpena as he may move to have the subpena re-voked. However, the Respondent ignores the factthat at least until the person served with the subpe-na petitions to have the subpena revoked, he contin-ues to be under an obligation to appear pursuant tothe subpena. Nor, contrary ,to the Respondent, do-we consider relevant .the fact that only a UnitedStates district court may enforce a subpena. TheRespondent' confuses a person's obligation to honora subpena with the procedure for enforcing this ob-ligation.The obligation to honor the subpena.arisesimmediately when the subpena is duly issued andserved. It, is only when a person served fails'to ful- QUALITY MILLWORK CORP595-fillthis obligation,that the necessity arises to seekenforcement of the obligation in the district court.And, inMr. F's Beef &Bourbon,212 NLRB 462 at 466(1974), the administrative'law judge,as affirmed by theBoard,stated:As Congress had never invested the Board or itsexaminerswith contempt powers,' a notion occa-sionally arises in the minds of some that subpenasissued by this Agency to compel the attendance ofwitnesses at formal hearings do not impose upon therecipient an obligation to comply, unless and untilthe subpena is enforced by an order issued by aUnited States district judge.The Board long agolaid this notion to rest inWinn-Dixie Stores, Inc.,128 NLRB 574, when it issued an admonition not toconfuse the legal obligation to honor a Board sub-pena with the procedure spelled out by Congressfor enforcing that, obligation. Hence, when an em-to comply with a Board subpena, or when it tellshim that he is free to suit himself in deciding wheth-er to go or not to go to a Board hearing in'responseto the commands of a subpena, such statements con-stitute unlawful interference with Section 7 rightsand are a violationof Section 8(a)(1) of the Act.See alsoBobsMotors, 241NLRB 1236 (1979);BellBurglar Alarms,245 NLRB 990 (1979);Crockett-Bradley,Inc.,212 NLRB 435 (1974). Guanno's statement to theemployees that they need not appear pursuant to the sub-poenas they received from the Board, therefore violatesSection 8(a)(1) of the Act.Finally, the General Counsel alleges that by discharg-ing Lopez on 30 March Respondent violated Section8(a)(1), (3), and (4) of the Act., As Respondent producedno evidence in this regard, it is only necessary to deter-mine whether the General Counsel sustained her initialburden underWright Line,supra. Taking the 8(a)(3) alle-gation first, it is clear that Lopez never joined the Union,never informed Guarino of his interest in the Union,-andnever was threatened or spoken to by Guarino regardingthe Union after 13 January. His only union activity wasagreeingwith all his fellow employees on the need for aunion,and appearing at the Board'sRegional Office on26 and 27 March' as did all, or some, of the other em-ployees, none of whom apparently were discharged byRespondent. Although the situation is somewhat suspi-cious due to Respondent's employment of a new employ-ee on 30 March, I find that the General Counsel has notsustainedher burden of establishing that Lopez' protect-ed conduct was a "motivating factor" in the determina-tion to discharge Lopez. This allegation is therefore dis-missed.Ifind that 'the situation is different as regards the8(a)(1) and (4) allegation.On the morningof 27 MarchGuarino told all the employees that they did not have toappear at the Board as stated in the subpoena.About anhour later Guarino asked Lopez why he had not toldhim earlier about his subpoena and said thathe wouldtake him to lunch so they could talk about the subpoena.Although he did not refuse this offer, he did not meetGuarino, and went, instead, that afternoon, to the LaborBoard,whereGuarino saw him.Withoutwarning,Lopez was terminated 3 days later even though he hadan unblemished work record. Apparently, Respondentdefends on the ground, that Lopez was laid off due to alack of work. Yet the evidence establishes that on thesame day, Respondent hired an employee who per-formed the same work as Lopez. I therefore find that theGeneral Counsel has satisfied its ' burden 'underWrightLine.As Respondent has not satisfied its burden I findthat its termination of Lopez on "30 March violates Sec-tion 8(a)(1) and(4) of the Act.'CONCLUSIONS OF LAW1.RespondentsQualityMillwork Corp. and QualityDoor Co. arealter egoswithin.the meaning of the Actand are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. -2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act. `3.Respondent violated Section 8(a)(1) of the Act byengaging in the following conduct:.(a)Threatening its employees that they would be dis-charged if they assisted a union in organizing Respond-ent's employees..(b) Informing its employees that they did not have toappear at a Boardhearing -pursuant to subpoenas thatthey received.4.Respondent violated Section 8(a)(1) and (4) by dis-charging. Francisco Lopez on 30 March 1984 and there-after failing and refusing to reinstateor offer toreinstatehim.5.Respondent did not violate the Act as otherwise' al-leged in the complaint.6.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengagingin certain unfair labor practices it will be rec-ommended thatitcease anddesist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act, to wit, that Respondent offer Lopez im-mediate reinstatementto his former position or, if thatpositionno longer exists, to a substantially equivalent po-sition,without prejudice to his seniority or other rightsand privileges.It is also recommendedthat Respondentbe ordered to make Lopez whole for any loss of earningshe sustainedby reason of his discharge on 30 March1984. Backpay shall be computed in accordance with F.W Woolworth Co.,90 NLRB 289 (1950), andFloridaSteelCorp.,231NLRB 651 (1977); see generallyIsisPlumbing Co.,138 NLRB 716 (1962). 'On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed66 If no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of theRules,be adopted by theBoard and all objections to them shallbe deemed waived for all pur-poses 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Quality Millwork Corp., and its alterego,Quality Door Co., Bronx, New York, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Threatening employees with discharge in retalia-tion for assisting a union in organizing Respondent's em-ployees.(b) Informing its employees that they need not appearat a Board hearing pursuant to a subpoena they had beenserved with.(c)Discharging or otherwise discriminating against itsemployees because they appeared at a Board RegionalOffice to give testimony under the Act.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Lopez immediate reinstatement to his formerposition of employment or, if that position is no longeravailable, to a substantially similar position without prej-udice to his seniority or other rights and privileges andmake him whole for the loss he suffered as a result of thediscrimination in the manner set forth above in the sec-tion entitled "Remedy."(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at is Bronx, New York location copies of theattached notice marked "Appendix."7 Copies of suchnotice, on forms provided by ° the Regional DirectorRegion 2, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the the complaintbe dismissed insofar as it alleges violations not specifical-ly found herein.If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board."